DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1-2, 6-34 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):
         
          ‘An image recording device provided with a fixed part for at least partial inclusion on the body of a motor vehicle, and a movable part which contains at least one optical element, 

          •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

          wherein the movable part pivots from the second position about a, substantially vertical, axis to the first position and vice versa, wherein: 

          the movable part is movable between the first position and the second position with the aid of a motor and a first drive of the adjusting device, wherein the movable part, viewed from the first position, is movable beyond the second position to a third position by an external force exerted on the movable part, wherein the first position defines a fold-in position, the second position a fold-out position and the third position a fold-over position.’

           The subject matter as recited above was not taught, shown or suggested with the prior art of record. A terminal disclaimer for the invention was approved 03/15/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852